McLaughlin, J.:
The relator, a member of the police force of the city of New York, was tried and found guilty of two charges: (1) Neglect of duty. (2) Conduct unbecoming an officer. The specification of the first charge was that he was absent from his post during his tour of patrol duty, and the second was that when he was being tried for the first, and while his superior officer was testifying, he interrupted the proceeding by saying to his superior officer, “You lie.” ITe was found guilty of both charges and dismissed from the force. Whatever view may be entertained as to the first charge, we do not see how there can be any doubt as to the second.
The relator admitted that he was guilty of the second charge, and we are unable to see, in view of that admission, how the conclusion *309of the commissioners can be seriously questioned. The admission of the relator was — and I quote from the record — “ The complaint was wrong, he swore falsely, and my temper became uncontrollable, and I told him he lied ; and I told the truth.”
The efficiency of the police force depends, in no small degree, upon the discipline maintained, and there can be no such thing as. discipline if an inferior officer is permitted, in a judicial proceeding, to say to his superior officer, “You lie.” We also think that an officer who has no better control of his temper than this is not a fit person to be intrusted with the protection of property and persons. An officer, in a judicial proceeding, who will so far forget himself as to interrupt the progress of the same by publicly declaring that his superior officer is a liar, is better out of the force than in it.
For these reasons the writ should be dismissed and the proceedings affirmed, with costs:
Van Brunt, P. J., and Patterson, J., concurred; O’Brien and Ingraham, JJ., dissented.